DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on January 28, 2021, is acknowledged by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 line 3 recites “a housing of the ram assembly” is previously recited in Claim 9 line 2, hence to avoid a lack of antecedent basis 102(b) or 102 second paragraph rejection the claim should state the housing of the ram assembly.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, and 4,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 4,638,972, hereinafter “Jones”).
Regarding Claim 1, Jones discloses a blowout preventer (10, ann. fig. 1, col. 4 lines 2-3), comprising: a housing (11) comprising a central passage (12) and a first aperture (17); and a first ram assembly (16) slidably disposed in the first aperture, wherein the first ram assembly comprises a ram block (16, 20) and an actuator (ann. fig. 1) configured to rotate the ram block when the ram block is disposed in the first aperture of the housing (col. 4 lines 16-23). 
Regarding Claim 2, Jones discloses the ram block (16) of the first ram assembly comprises a port (30) extending between a first endface (seal face of ram seal 16) and a second endface (ram seal 16 that is adjacent to element 31) of the ram block. 
Regarding Claim 4, Jones discloses the ram block (16) of the first ram assembly includes a port (30) extending between a first endface (seal face of ram seal 16) and a second endface (ram seal 16 that is adjacent to element 31) face of the ram block. 

Claims 9-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NO 155508 B, Translation attached.
Regarding Claim 9, NO 155508 B discloses a ram assembly (fig, 2) for a blowout preventer (10, fig. 1), comprising: a housing (44) configured to couple with a housing (64) of the blowout preventer (10); a ram block (20) coupled to a stem (28); and an actuator (motor 48, motor shaft 50, sleeve 78, and square head 36 of threaded shaft 28) disposed about the stem (fig. 2 illustrates the actuator sleeve 78 is disposed about stem 28), and wherein the actuator is configured to rotate the ram block in response to 

    PNG
    media_image1.png
    458
    656
    media_image1.png
    Greyscale

Regarding Claim 10, NO 155508 B discloses the actuator comprises an inner surface (fig. 5 illustrates a hexagon inner surface of sleeve 78) comprising a plurality of circumferentially spaced planar surfaces (see fig 5). 
Regarding Claim 11, NO 155508 B discloses the actuator comprises a threaded inner surface (80) configured to matingly engage a threaded outer surface of the stem (28 has an outer threaded portion that is connected to the female threads of motor shaft 50). 
Regarding Claim 13, NO 155508 B discloses a locking sleeve (44) disposed about the actuator, wherein the locking sleeve comprises a locked position (pin 88 inserted into locking holes 75) restricting relative rotation between the ram block (20) and a housing (64) of the ram assembly and an unlocked position (pin 88 removed) permitting relative rotation between the ram block and the housing. 
Regarding Claim 14, NO 155508 B discloses a locking pin (88) coupled to the locking sleeve (44, locking pin 88 is inserted into locking holes 75) and the actuator (sleeve 78 of the actuator has locking holes 75), wherein the locking pin is configured to lock the locking sleeve in the locked position (locking pin 88 locks actuator sleeve 78 to prevent rotary movement of ram block 20). 
Regarding Claim 16, NO 155508 B discloses a retainer (locking hole 90) coupled to an end of the actuator (fig. 2 illustrates the locking holes 90 on the end of the actuator sleeve 78), wherein the locking sleeve (44) is disposed adjacent the retainer when the locking sleeve is in the unlocked position (pin 86 is removed from slot 88). 
Regarding Claims 17-20, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 4,638,972, hereinafter “Jones”) in view of Foote (US 9,004,089).
Regarding Claim 3, Jones as applied above substantially discloses the claimed invention, except a plurality of circumferentially spaced pins (52).
Foote teaches a plurality of circumferentially spaced pins (52) extending between the actuator (20) and the ram block (16) of the first ram assembly.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the actuator, as disclosed by Jones, by using a plurality of pins that are circumferentially spaced, as taught by Foote, for the purpose of preventing rotation of due to a pins position in slots of an end cap.
Regarding Claim 5,
Regarding Claim 6, Jones discloses the first ram assembly (16) further comprises a locking pin (30).
Foote teaches a plurality of circumferentially spaced pins (52) extending between the actuator (20) and the ram block (16) of the first ram assembly. a locking pin (52) coupled to a locking sleeve (44) and the actuator (20),wherein the locking pin is configured to lock the locking sleeve in the locked position (upper and lower extents of slot 48 are the locked positions). 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the actuator, as disclosed by Jones, by using a pin inserted into a slotted hole, as taught by Foote, for the purpose of preventing rotation of due to a pins position in slots of a locking sleeve.
Regarding Claim 7, Jones discloses a ram assembly  as disclosed in claim 1. 
Jones substantially discloses the claimed invention, except a second ram assembly slidably disposed in a second aperture formed in the housing that is axially spaced from the first ram assembly.
Foote teaches a first and second ram assembly.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have used a first ram assembly, as disclosed by Jones, by added a second ram assembly that is identical to a first ram assembly, as taught by Foote, for the purpose of using a “typical blowout preventer” with 4 actuators (col. 1 lines 10-20).
Regarding Claim 8, Jones discloses the ram block (16) of the second ram assembly includes a port (30) extending between a first endface (seal face of ram seal 16) and a second endface (ram seal 16 that is adjacent to element 31) of the ram block (16). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753